PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/078,163
Filing Date: 21 Aug 2018
Appellant(s): MUKAI et al.



__________________
Robert T. Pous
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 12th 2021.

Grounds of Rejection to be Reviewed on Appeal:
The ground(s) of rejection set forth in the Office action dated June 17th 2021 from which the appeal is taken have been modified by the examiner dated October 13th 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
	
	WITHDRAWN REJECTIONS
	The following grounds of rejection are not presented for review on appeal because they have been withdrawn by examiner. The rejection of claims 3-6 and 10-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
	
Response to Argument:
On pages 5-6 of the Appellant’s Brief, regarding to the 35 U.S.C 112(a), the Appellant argues : “…paragraph [0061] in the specification expresses a concern for melting of the nozzle tip (“Thus, the nozzle tip portion may be melted”). Paragraph [0025] similarly states such a concern: “the suction nozzle 23 may be configured to have such a large length that even the wire tip portion is surrounded, but there is the possibility that the suction nozzle 23 is melted by arc heat.” Paragraph [0059] further states “the distance between the workpiece W and the suction nozzle 23 is preferably long for preventing the suction nozzle 23 from being damaged by spatters and/or radiant heat from the arc 41.” …
…the disclosure conveys with reasonable clarity to those skilled in the art that the inventors were in possession of an claimed invention in which Ltk is selected so that the suction nozzle is not melted by arc heat…” (Summarized).
The Examiner response: The Appellant argument above is not persuasive because:
Firstly, by Merriam-Webster dictionary definition of melt and damage are shown in the table below1:

melt
damage
To become altered from a solid to a liquid state usually by heat
Loss or harm resulting from injury to person, property, or reputation


As evidenced by the definitions above, “melt” and “damage” are different; also as cited in the claim,  the limitation “suction nozzle is not melted by arc heat” does not equal to/include/within the limitation “preventing  the suction nozzle  from being damaged by splatter and/or radiant heat from the arc”, as described in Appellant’s specification because the term “melted” can be understood as much broader than “damaged”, “damaged” mean there is loss or harm resulting from injury to person, property, or reputation as defined in Merriam-Webster, in this case injury to property. For example, if a nozzle is melted, it does not mean the nozzle must be completely melted, it can mean that just the mere skin surface of the nozzle melted, which there is no loss or harm resulting from the melted skin surface as a nozzle. 
Secondly, nowhere in the present application specification has cited the phrases “the suction nozzle is not melted by arc heat” as mentioned by Appellant. 
suction nozzle is not melted by arc heat…” implied that the suction nozzle will not be melted by arc heat which include conviction, and direct contact of the arc but not splatter (noted: splatter is not part of the arc heat, it is from the melted droplet from the wire or the workpiece surface), however, the specification only disclose “prevent the suction nozzle from being damaged by spatter and/or radiant heat from the arc”, therefore, the scope is different between “by spatter and/or radiant heat from arc” and “by arc heat”.
Finally, the term “…suction nozzle is not melted by arc heat…” means it is only not melted by heat from an arc, but it can be melted by any other heat, for example: laser,  resistance heat, or induction heat? However, “prevent the suction nozzle from being damaged by spatter and/or radiant heat from the arc”, means it can be damaged, but other means prevented the damage. The term “…suction nozzle is not melted by arc heat…” can be interpreted as the not melted may be an inherent property of the suction nozzle in arc welding technologies only, and therefore, constitutes new matter. 

     On page 8-11 of the Appellant’s Brief, regarding the 103 rejection of claims 1-3, 9-10 over Knoll in view of Cooper, the Appellant argues: “…The rejection addresses the failure of Cooper to disclose the claimed values of Ltk by alleging that the claimed value of Ltk would have been obvious as “discovering an optimum value of a result effective variable” or as “a matter of design choice or desired application” to “prevent overheating.” …” (Summarized).
The Examiner response: The Appellant’s argument above are not persuasive because:
It is noted that Cooper’s teaching is relevant because Cooper is in the same technical field of supplying gas and exhausting fume for arc welding site, and Cooper extracting fume from a welding site”, “shield gas” and “shroud gas” (refer to Cooper’s Abstract cited: “…The present invention relates to arc welding torch and a method of extracting fume gas from a welding site. The torch comprises a metal electrode and at least one shield gas port adapted to direct a shield gas curtain around the metal electrode and a welding site. At least one shroud gas port is spaced radially outward from the shield gas port and adapted to impart to an exiting shroud gas a radially outward component of velocity. Fume gas is preferably extracted from a position radially intermediate the shield gas curtain and the shroud gas curtain…”). 
Additionally, all Cooper’s embodiments disclosure of that are well known to a person skilled in art, can be used to adjust the distance of Ltk in the supply and exhaust nozzle is a matter of design choice or desired application, such as Cooper teaches that the distance Ltk can be adjusted based upon the type of application . Cooper Fig.2 show a type of  welder that is used for Gas Metal Arc Welding (GMAW). Cooper Fig.3, show a type of welder used for Self-Shielded Flux Cored Arc Welding (SSFCAW). Cooper Fig.5, show a type of welder used for Plasma Arc Welding (PAW) (refer to Cooper figures shown below). Based upon this teaching in Cooper, a person of ordinary skill in the prior art could adjust the distance Ltk to prevent and/or provide  the shielding or exhaustion according to design choice or desired application.

    PNG
    media_image2.png
    781
    464
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    750
    480
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    750
    481
    media_image4.png
    Greyscale


On page 11 of the Appellant’s Brief, regarding the 103 rejection of claims 1-3, 9-10 over Knoll in view of Cooper, the Appellant argues: “…1. Value of Ltk taught by cooper is a negative distance…”.(Summarized)
The Examiner response: The Appellant’s argument above is not persuasive because:
It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Cooper’s reference is only used to disclose a variance range, the limitation of Ltk is a positive distance is already disclosed in Knoll (refer to Knoll fig.3b, and because 0 is also considered as positive distance as defined in appellant’s independent claim citing: “…where value of Lts [mm] is a positive distance  along a direction of feeding the welding wire in the welding wire longitudinal direction, from the tip portion of the contact tip to a tip portion of the shielding gas supply nozzle, and Ltk [mm] is a positive distance along the direction of feeding the welding wire in the welding wire longitudinal direction from the tip portion of the contact tip to a tip portion of the suction nozzle, wherein the welding torch satisfies the relationship of the formula (1)
7≤Ltk≤17,
0≤Lts≤18…”).

    PNG
    media_image5.png
    328
    442
    media_image5.png
    Greyscale


On page 12 of the Appellant’s Brief, the Appellant argues: “…2. Ltk was not a KNOWN result effective variable for reducing hydrogen diffusion or pore defects…”. (Summarized)
The Examiner response: The Appellant’s argument above is not persuasive because:
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the independent claim only citing “…whereby hydrogen discharged from the welding wire has exited the contact tip is sucked by the suction nozzle…”, there is no limitation cited in the claim that such suction when correlated with the significance for Ltk values would reduce hydrogen diffusion or pore defects, it merely 
Additionally, it is also noted that an arc welding is inherently generating hydrogen due to the moisture naturally found on the welding wire surface, the wire tip or within the wire material (refer to footnote evidence cited in the rejection, Fisher et al US2012/0248069A1), therefore, Knoll or modified Knoll invention are also performing such limitation “whereby hydrogen discharged from the welding wire has exited the contact tip is sucked by the suction nozzle…” inherently.

On page 13 of the Brief, the Appellant argues: “…3. The claim MINUMUM value of Ltk could not be a result effective variable for preventing over heating of the nozzle tip.…”. (Summarized)
The Examiner response: The Appellant’s argument above is not persuasive because:
It is noted that the features upon which Appellant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claimed scope is merely citing: “whereby… the suction nozzle is not melted by arc heat…”, there is no limitation cited in the claim that such preventing overheat is correlated with the Ltk values, it can also correlate with the supply or exhaust velocity and volume, or the diameter distance between suction, supply and contact tip.
refer to Cooper paragraph 0043 cited: “…cooling the shroud/shield gas(s) advantageously reduces the temperature of the exhausted gas…”, and footnote evidence cited in the rejection, Zander US2013/0313241 Paragraph 0004 cited: “… wherein the shielding gas is typically used as a cooling gas…”, and it is well known that that exhaust is inherently removing heat from the welding site), it is also well known that overheat would reduce the utility life span of any welding head or nozzle.

For the above reason, it is believed that the rejection should be sustained.
Respectfully,
/YEONG JUEN THONG/Examiner, Art Unit 3761  

Conferees:

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        
/KATRINA M STRANSKY/Primary Examiner, Art Unit 3700                                                                                                                                                                                                        
                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Melt - https://www.merriam-webster.com/dictionary/melt cited: “To become altered from a solid to a liquid state usually by heat”.
        Damage - https://www.merriam-webster.com/dictionary/damaged cited: “Loss or harm resulting from injury to person, property, or reputation”